

Exhibit 10.11
ENVIRONMENTAL INDEMNIFICATION AGREEMENT
THIS ENVIRONMENTAL INDEMNIFICATION AGREEMENT (the “Agreement”) is made and
entered into as of the 2nd day of November, 2020, by and among KBSIII 500 WEST
MADISON, LLC, a Delaware limited liability company ("Borrower" or "Indemnitor"),
in favor of U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent (“Administrative Agent”) for itself as a “Lender” and the
other “Lenders” under the Loan Agreement (referred to below) and other
Indemnified Parties (as defined below).
RECITALS
Pursuant to the terms of that certain Revolving and Term Loan Agreement of even
date herewith among Borrower, the Lenders party thereto from time to time and
Administrative Agent (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), the
Lenders are prepared to loan to Borrower up to the maximum principal sum of
$375,000,000.00 (the “Loan”).
Borrower is the owner of the Land and the Improvements (as such terms are
defined in the Loan Agreement).
The Lenders are unwilling to make the Loan to Borrower unless Indemnitor agrees
jointly and severally to provide the indemnifications, representations,
warranties, covenants and other matters described in this Agreement for the
benefit of the Indemnified Parties.
Indemnitor is entering into this Agreement to induce Administrative Agent and
the Lenders to enter into the Loan Agreement and to induce the Lenders to make
the Loan.
AGREEMENT
NOW, THEREFORE, in order to induce Administrative Agent and the Lenders to enter
into the Loan Agreement and to induce the Lenders to make the Loan to Borrower,
and in consideration of the substantial benefit Indemnitor will derive from the
Loan, and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Indemnitor, Indemnitor hereby jointly and
severally covenants and agrees as follows:
1.Defined Terms and Certain Rules of Construction.
(a)All capitalized terms used herein and not defined have the meanings ascribed
to them in the Loan Agreement. As used in this Agreement, the term (i)
"Department of Environmental Protection" means the Governmental Authority(ies)
in the state(s), commonwealth(s) or district(s) where the Property (defined
below) is located that is responsible for protecting human health and/or the
environment; (ii) "Indemnified Party" means Administrative Agent and the
Lenders, as well as the respective parents, directors, officers, shareholders,
partners, members, employees, agents, contractors, licensees, invitees,
affiliates, subsidiaries, participants, successors and assigns of Administrative
Agent and each Lender (including any other Person who holds or acquires or will
have held a participation or other full or partial interest in the Loan, whether
during the term of the Loan or as a part of or following a foreclosure of the
Loan (but excluding any third party that acquires title to the Property through
a foreclosure sale) and including any successors by merger, consolidation or
acquisition of all or a substantial portion of any Administrative Agent's or any
Lender's assets and business); (iii) "Losses" means any losses, damages, costs,
fees, expenses, claims, suits, judgments, awards, liabilities (including strict
liability), obligations, debts, fines, penalties, charges, costs of remediation,
cleanup, abatement,

SMRH:4822-9207-2906.8
–1–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



decontamination, removal, disposal and compliance (whether or not voluntarily
performed), amounts paid in settlement, litigation costs (prior to trial, at
trial and on appeal), reasonable attorney's fees (including in-house counsel and
outside counsel), engineer's fees, consultants' fees, and investigation costs
(including sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), of
whatever kind or nature, and whether or not incurred in connection with any
judicial or administrative proceedings, actions, claims, suits, judgments or
rewards; (iv) "Property" means the Land, the Equipment and the Improvements; and
(v) "Environmental Claim" means any complaint, action, notice, order, claim,
investigation, judicial or administrative proceeding or action, or other similar
claims or communications from any Person involving or alleging any
non-compliance with any Environmental Law or the existence of any unsafe or
hazardous condition resulting from or related to any Hazardous Substance in,
upon, under, over or from the Property. Any defined term used in the plural
refers to all members of the relevant class and any defined term used in the
singular refers to any number of the members of the relevant class. Any defined
term may be used in the past, present or future tense.
(b)Any reference to any Loan Document or other document includes such document
both as originally executed and as it may from time to time be amended,
restated, supplemented or modified. References herein to Articles, Sections,
Paragraphs and Exhibits will be construed as references to this Agreement unless
a different document is named. References to subparagraphs will be construed as
references to the same Section or Paragraph in which the reference appears. The
term “document” is used in its broadest sense and encompasses agreements,
certificates, opinions, consents, instruments and other written material of
every kind. The terms “including” and “include” mean “including (include)
without limitation”. The terms “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement refers to this Agreement as a whole
and not to any particular provision of this Agreement.
(c)In the event of any inconsistency between the provisions of this Agreement
and the provisions of the Loan Agreement, the provisions of the Loan Agreement
govern.
2.Covenants. Indemnitor covenants and agrees as follows:
(a)Indemnitor will not, and will not allow or permit any other Person to, place,
use, spill, store, locate, generate, produce, create, process, treat, handle,
transport, incorporate, or Release any Hazardous Substance in, upon, under,
over, at, on or from the Property, in violation of Environmental Laws, and will
not cause, allow or permit any Hazardous Substance to be present at, on, or in
any structures, buildings, soils, subsoils or groundwater at, on, or under the
Property at levels which exceed any standard, or remediation cleanup objective,
established by or under any Environmental Law. Indemnitor will cause all
Hazardous Substances in excess of such levels found at, in, upon, over, from, on
or under the Property, to be properly removed therefrom and properly disposed at
Indemnitor's sole cost and expense, in accordance with all applicable
Environmental Laws. At a minimum and regardless of the source of the Hazardous
Substance, Indemnitor will, as soon as practical and in any event within any
time period required under any Environmental Law after obtaining knowledge
thereof, remove from the structures, buildings, soils, subsoils and groundwater
any and all Hazardous Substances present at levels above clean-up objectives
established by the Department of Environmental Protection for the current use of
the Property, and will decontaminate, cleanup and conduct corrective action to
eliminate the presence of Hazardous Substances to the extent required by
Environmental Laws at levels above the state/commonwealth/district-approved
levels for the current use of the Property. Indemnitor will not install or
permit to be installed any underground storage tank on or under the Property,
and will comply with all Environmental Laws applicable to the Property.
Notwithstanding the above or any other provisions of this Agreement to the
contrary, Indemnitor may permit to be handled (but not spilled, released or
discharged) at the Property small quantities of Hazardous Substances that are
customarily

SMRH:4822-9207-2906.8
–2–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



stored or used in the ordinary course of business of managing and operating
buildings of the type located on the Property and that do not create any
significant risk of environmental contamination ("Permitted Hazardous
Substances"), provided that all Permitted Hazardous Substances must be stored
and used in strict accordance with all applicable Environmental Laws and shall
be subject to all covenants, indemnities and other provisions of this Agreement.
(b)Intentionally Deleted.
(c)Indemnitor will, promptly after obtaining knowledge thereof, advise
Administrative Agent in writing of (i) the presence of any Hazardous Substance
in any structures, buildings, soils, subsoils or groundwater at, on or under the
Property exceeding levels permitted under this Agreement, (ii) any activity in
violation of any applicable Environmental Law relating to the Property, (iii)
any governmental or regulatory actions (including information requests)
instituted or threatened in writing under any Environmental Law affecting the
Property, including any notice of inspection, abatement, noncompliance or
potential liability, (iv) all claims made or threatened in writing by any third
party against any Indemnitor or the Property relating to any Hazardous Substance
or a violation of any Environmental Law, (v) discovery by any Indemnitor of any
occurrence or condition on or under the Property or on or under any real
property adjoining or in the vicinity of the Property which could subject any
Indemnitor, any Lender, Administrative Agent, or the Property to a claim under
any Environmental Law or to any restrictions on ownership, occupancy,
transferability or use of the Property under any Environmental Law, and (vi) any
event which would render any representation or warranty contained herein, or in
the Loan Agreement relating to environmental matters incorrect in any material
respect if made at the time of discovery. Indemnitor will promptly deliver to
Administrative Agent copies of all orders, notices, permits, applications, or
other communications and reports, and of such other documentation or records as
Administrative Agent may reasonably request, relating to any such activity,
Environmental Law, violations, actions, claims, discovery or event which
Indemnitor receives or which are susceptible of being obtained by Indemnitor
without undue cost or expense and without the necessity for initiating legal
proceedings to obtain the same.
(d)If Indemnitor or any other Person undertakes any investigation or corrective
action, including any response, cleanup, removal, decontamination or other
remedial action, pursuant to any requirement of any Environmental Law,
Indemnitor will obtain and deliver to Administrative Agent a written report, in
form and substance reasonably acceptable to Administrative Agent, from the
Department of Environmental Protection indicating there is no further
remediation or cleanup required.
(e)Indemnitor agrees to keep the Property free and clear of all Environmental
Liens (provided Borrower shall have the right to contest such liens in
accordance with the terms contained in the applicable Security Instrument for
disputing liens).
(f)Without limiting the generality of Paragraph 2(a) hereof, in the event the
Administrative Agent has reason to believe that Hazardous Substances are present
at, on or under the Property, or another environmental hazard exists at, on or
under the Property, that in either case does not, in the reasonable discretion
of Administrative Agent, endanger any tenants or other occupants of the Property
or their guests or the general public or materially and adversely affect the
value of the Property, upon reasonable notice from Administrative Agent in
writing no more frequently than once every 12 months or at any time if an Event
of Default exists, Indemnitor shall, at Indemnitor's sole cost and expense,
promptly cause an engineer or consultant satisfactory to Administrative Agent to
conduct any non-invasive environmental assessment or audit (the scope of which
shall be determined in the reasonable discretion of Administrative Agent) and
take any samples of soil, groundwater or other water, air, or building materials
or any other invasive testing, to the extent recommended by any Phase I
environmental site assessment for such Property, and promptly deliver to
Administrative Agent the results of any such

SMRH:4822-9207-2906.8
–3–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



assessment, audit, sampling or other testing (and Administrative Agent and the
other Indemnified Parties will be entitled to rely on such reports and other
results thereof); provided, however, if such results are not delivered to
Administrative Agent within a reasonable period or if Administrative Agent has
reason to believe that Hazardous Substances are present at, on or under the
Property exceeding the levels permitted under this Agreement, or an
environmental hazard exists at, on or under the Property that, in the judgment
of Administrative Agent, endangers any tenant or other occupant of the Property
or their guests or the general public or may materially and adversely affect the
value of the Property, upon 24 hours prior notice to Indemnitor, the Indemnified
Parties and any other Person designated by Administrative Agent, including any
receiver, any representative of a governmental entity, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times (subject to the rights of tenants under their
leases) to assess any and all aspects of the environmental condition of the
Property and its use, including conducting any environmental assessment or audit
(the scope of which shall be determined in the reasonable discretion of
Administrative Agent) and, to the extent recommended by any Phase I
environmental site assessment, taking samples of soil, groundwater or other
water, air, or building materials, and reasonably conducting other invasive
testing all at Indemnitor's sole cost and expense. Indemnitor must reasonably
cooperate with and provide the Indemnified Parties and any such Person
designated by Administrative Agent with access to the Property, subject to the
rights of tenants under their leases.
3.Indemnity. Indemnitor will indemnify and defend the Indemnified Parties from
and against, will release and hold the Indemnified Parties harmless from and
against, and will reimburse the Indemnified Parties for, any and all Losses
imposed upon, incurred by or asserted against the Indemnified Parties (whether
such Losses occur prior to or during the continuance of an Event of Default or
prior to or after a foreclosure or deed in lieu of foreclosure transaction,
except as provided in the last sentence below in this Section 3) resulting from
any breach of the covenants set forth in Paragraph 2 hereof, from a failure by
any Indemnitor to perform any of its obligations hereunder with respect to any
Hazardous Substance, any Environmental Law or from the discovery of any
Hazardous Substance in, upon, under or over, or emanating from the Property,
whether or not any Indemnitor is responsible therefor, or whether or not it was
placed, located, deposited or Released by any Indemnitor, it being the intent of
Indemnitor that the Indemnified Parties will have no liability or responsibility
for damage or injury to human health, the environment or natural resources for
investigation, abatement, clean-up, decontamination, removal or disposal of, or
otherwise with respect to, Hazardous Substances, or for any violation or alleged
violation of any Environmental Law by virtue of the interest of Administrative
Agent or the Lenders in the Property or as the result of Administrative Agent
and/or the Required Lenders exercising any of their respective rights or
remedies under the Security Instrument, or at law or in equity, including
becoming the owner thereof by foreclosure or other sale or conveyance in lieu
thereof, or from any misrepresentation or inaccuracy in any representation or
warranty or breach or failure to perform any covenants or other obligations
pursuant to this Agreement or the Loan Agreement relating to environmental
matters. The foregoing covenants of Paragraph 2 and of this Paragraph 3 will be
deemed continuing covenants for the benefit of the Indemnified Parties and,
subject to the provisions of Paragraph 4 below, will survive any Event of
Default, the satisfaction or release of the Security Instrument, any foreclosure
of or other sale under the Security Instrument and/or any acquisition of title
to the Property or any part thereof by any Indemnified Party, by deed in lieu of
foreclosure or otherwise, and also will survive the repayment or any other
satisfaction of the Obligations. Any amounts covered by the foregoing
indemnification will bear interest from the date incurred at the Default Rate
and will be payable on demand. Indemnitor agrees that its obligations under this
Agreement are separate from, independent of and in addition to its obligations,
if any, under the Notes, the Security Instrument, the Loan Agreement, the
Assignment of Leases and the Guaranties. Indemnitor will reimburse
Administrative Agent, the Lenders and the other Indemnified Parties for all
costs and expenses, including attorneys' fees and expenses incurred in
connection with the enforcement of this Agreement, including those incurred in
any case, action, proceeding or claim under Title 11 of the United States Code,
11 U.S.C. Section 101, et seq., as may be amended from time to time,

SMRH:4822-9207-2906.8
–4–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



or any successor statute, or any other insolvency laws. Notwithstanding anything
stated to the contrary herein, the indemnity set forth in this Paragraph 3 shall
not apply to Indemnitor to the extent it is triggered by Losses solely arising
out of the gross negligence or willful misconduct of Administrative Agent, any
Lender, or any of their respective agents or any other Indemnified Party.
Additionally, notwithstanding anything stated to the contrary in this Agreement,
the foregoing indemnity shall not extend to any liabilities or claims to the
extent (and only to the extent) caused by any new condition (i.e., to the extent
not previously existing, whether or not previously known) arising after an
Indemnified Party has acquired possession or ownership of the Property (unless
such "new" condition resulted from, is a consequence of, or is otherwise related
to a substance or other condition which existed prior to such acquisition of
possession or ownership by an Indemnified Party).
4.Limitation of Indemnitor’s Liability. Notwithstanding any provision of this
Agreement to the contrary, if, through the exercise of Administrative Agent's or
the Lenders' rights under the Loan Agreement, the Notes or any other Loan
Document, an Indemnified Party or its Affiliate obtains ownership of the
Property, Indemnitor will not be liable to the Indemnified Parties for any
liabilities if and to the extent that Indemnitor can conclusively prove in a
final judgment from a court of competent jurisdiction that (a) the event which
gave rise to such liabilities first arose after the applicable Indemnified Party
or Affiliate acquired ownership of the Property, (b) Indemnitor has not
contributed in any way to the cause, existence or occurrence of such
liabilities, and (c) the events resulting (or with the passage of time
eventually result) in any such liabilities did not exist or occur prior to the
time of such acquisition of ownership by the applicable Indemnified Party or its
Affiliate.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, Indemnitor shall have the right to terminate its continuing
liability under this Agreement upon fulfillment of each of the following
conditions to the reasonable satisfaction of Administrative Agent:
(a)Administrative Agent and Lenders shall have received Non-Contestable Payment
in full of all of the Obligations, including but not limited to repayment in
full of the Notes, but excluding any of the Obligations which might arise in the
future (but as to which no claim has then arisen) under the provisions of this
Agreement. The term "Non-Contestable" shall mean the receipt of payment of the
Notes or other satisfaction of all of the Obligations and the expiration of all
periods of time within which a claim for the recovery of a preferential payment,
or fraudulent conveyance, or fraudulent transfer, in respect of payments
received by Administrative Agent or any Lender as to the Obligations could be
filed or asserted with (i) no such claim having been filed or asserted, or (ii)
if so filed or asserted, the final, non-appealable decision of a court of
competent jurisdiction denying the claim or assertion.
(b)Indemnitor shall have delivered to Administrative Agent a current
environmental site assessment for the Property and such report does not disclose
the existence of any violation of any Environmental Law or any Environmental
Claims applicable to the Property, which report shall be dated, or last updated,
to a date which is not earlier than the date on which the Security Instruments
securing the Property are discharged or released of record.
(c)No Environmental Claim shall be pending or threatened in writing with respect
to the Property.
(d)The Notes have been repaid without Administrative Agent or any Lender or any
affiliate thereof ever having taken actual or constructive possession of any of
the Property (or any portion thereof), through either: (i) the appointment of a
receiver, or (ii) any other exercise of Administrative Agent's or Lenders'
rights and remedies following an Event of Default.

SMRH:4822-9207-2906.8
–5–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



(e)At least twelve (12) months have passed since the date the principal,
interest and fees due Lenders in respect of the Notes were paid in full (without
regard to the passage of time required to establish Non-Contestable Payment) and
no claim has been asserted for which any indemnification is provided for in this
Agreement.
Such termination of Indemnitor's liability under this Agreement shall become
effective only upon the delivery by Administrative Agent to Indemnitor of a
specific written acknowledgment of the satisfaction of the foregoing conditions
and the termination of such obligations, which acknowledgment Administrative
Agent agrees to provide unless Administrative Agent makes the good faith
determination that the conditions to such termination have not been satisfied.
5.Intentionally Deleted.
6.Representations, Warranties and Covenants; Incorporated By Reference. Except
as specifically disclosed in the Environmental Report, to Indemnitor's actual
knowledge: (i) no Hazardous Substances are now or have ever been placed, stored,
located, generated, produced, created, processed, treated, transported,
incorporated or Released in, upon, under, over or from the Property, except for
Hazardous Substances used in the ordinary course of Borrower's or Borrower's
tenants' businesses or in the routine maintenance and operation of the Property,
in either case in strict compliance with Environmental Laws; (ii) no threat
exists of a Release upon or from the Property; (iii) the Property has not ever
been used as or for a mine, landfill, a dump or other disposal facility, or for
industrial or manufacturing purposes, or a gasoline service station; (iv) no
underground storage tank is now located in the Property nor has any underground
storage tank previously been located on the Property; (v) no violation of any
Environmental Law now exists or has ever existed in, upon, under, over or from
the Property, no notice of any such violation or any alleged violation thereof
has been issued or given by any Governmental Authority, and there is not now nor
has there ever been any investigation or report involving the Property by any
Governmental Authority which in any way relates to Hazardous Substances; (vi)
there are not now, nor have there ever been, any actions, suits, proceedings or
damage settlement relating in any way to Hazardous Substances, in, upon, under,
over or from the Property; (vii) the Property is not listed in the United States
Environmental Protection Agency's National Priorities List of Hazardous Waste
Sites or any other list, schedule, log, inventory or record of Hazardous
Substance sites maintained by any Governmental Authority; and (viii) the
Property is not subject to any Environmental Lien.
7.Operations and Maintenance Programs. If recommended by the Environmental
Report or any other assessment or audit of the Property (including any
assessment or audit performed after the date hereof), Indemnitor will, upon
Administrative Agent’s written request, implement and comply with an operations
and maintenance program with respect to the Property, in form and substance
reasonably acceptable to Administrative Agent, prepared by an environmental
consultant reasonably acceptable to Administrative Agent, which program shall
address any asbestos-containing material, lead based paint, mold and/or other
applicable conditions that may now or in the future be detected at or on the
Property. Without limiting the generality of the preceding sentence, with
respect to such operations and maintenance programs, Administrative Agent may
require (a) periodic notices or reports to Administrative Agent in form,
substance and at such intervals as Administrative Agent may reasonably specify,
(b) an amendment to such operations and maintenance program to address changing
circumstances, laws or other matters and (c) supplemental examination of the
Property by consultants specified by Administrative Agent.
8.No Other Agreement, Defense. Indemnitor warrants to Administrative Agent for
the benefit of Administrative Agent and the Lenders that: (a) no other
agreement, representation or special condition exists between Indemnitor and
Administrative Agent or the Lenders regarding the liability of

SMRH:4822-9207-2906.8
–6–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



Indemnitor hereunder, nor does any understanding exist between Indemnitor and
Administrative Agent or the Lenders that the obligations of Indemnitor hereunder
are or will be other than as set forth herein; and (b) as of the date hereof,
Indemnitor has no defense whatsoever to any action or proceeding that may be
brought to enforce this Agreement.
9.Intentionally Deleted.
10.Waiver of Notice. Except for notices expressly provided for in the Loan
Documents, Indemnitor waives any and all notice (other than as specifically set
forth herein) with respect to: (a) acceptance by Administrative Agent of this
Agreement or any of the Loan Documents; (b) the provisions of any of the Loan
Documents or any other instrument or agreement relating to the obligations
guaranteed hereunder; and (c) any default in connection with the obligations
guaranteed hereunder.
11.Waiver of Presentment, Etc. Except for notices expressly provided for in the
Loan Documents, Indemnitor waives any presentment, demand, notice of dishonor or
nonpayment, protest and notice of protest in connection with the obligations
specifically set forth herein or in the Loan Documents.
12.Intentionally Deleted.
13.Administrative Agent’s Rights. The liability of Indemnitor under this
Agreement will in no way be limited or impaired by, and Indemnitor hereby waives
any defense hereunder based on any claim that Indemnified Parties have done any
of the following, and Indemnitor hereby consents to and agrees to be bound by,
any amendment or modification of the provisions of the Loan Agreement, the
Notes, the Security Instrument or any other Loan Document to or with
Administrative Agent and/or the Lenders by Borrower or any Person who succeeds
Borrower or any Person as owner of the Property. In addition, the liability of
Indemnitor under this Agreement will in no way be limited or impaired by, and
Indemnitor waives any defense hereunder based on any claim that Indemnified
Parties have done any of the following: (a) any extensions of time for
performance required by the Notes, the Loan Agreement, the Security Instrument
or any of the other Loan Documents, (b) any sale or transfer of all or part of
the Property, (c) any exculpatory provision in the Notes, the Loan Agreement,
the Security Instrument, the Guaranties or any of the other Loan Documents, (d)
the accuracy or inaccuracy of the representations and warranties made by
Borrower or Guarantor under the Notes, the Loan Agreement, the Security
Instrument or any of the other Loan Documents or herein, (e) the release of any
Indemnitor or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the other Loan
Documents by operation of law, Administrative Agent’s or any Lender’s voluntary
act, or otherwise, (f) the release or substitution in whole or in part of any
security for the Loan, (g) Administrative Agent’s failure to record the Security
Instrument or to file any Uniform Commercial Code financing statements (or
Administrative Agent’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Loan; and, in any such case, whether with or without notice
to any Indemnitor and with or without consideration, (h) any neglect, delay or
forbearance by Administrative Agent or the Lenders in demanding, requiring or
enforcing payment or performance of the obligations and liabilities of
Indemnitor under this Agreement, or (i) any receivership, bankruptcy, insolvency
or dissolution of any Indemnitor or any affiliate thereof.
14.Event of Default. It will be an Event of Default if: (a) Indemnitor fails to
pay any sums as required pursuant to the terms of this Agreement or in any other
document provided in relation hereto; (b) Indemnitor fails to observe or perform
any covenant, representation, warranty, obligation or agreement in this
Agreement or in any other document provided in relation hereto; (c) any
covenant, representation or warranty by Indemnitor contained in this Agreement
or in any other document provided in relation hereto is now or hereafter false
or incorrect in any material respect, and (d) as to any of the events described
in clauses (a), (b) or (c) above, Indemnitor fails to cure the same, in the case
of any

SMRH:4822-9207-2906.8
–7–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



monetary default within fifteen (15) days, and in the case of any non-monetary
default within thirty (30) days, after notice from Indemnitee to Indemnitor
thereof (unless a different cure period is specifically provided for, in which
case such provision shall control). Upon the occurrence of any Event of Default,
Administrative Agent and/or the Lenders, as applicable, may exercise any and all
rights and remedies specified hereunder and/or under the Loan Documents, and any
other rights and remedies which it may have at law, in equity or under statute.
15.Intentionally Deleted.
16.Notices. Indemnitor agrees that all notices, statements, requests, demands
and other communications made pursuant to or under this Agreement will be made
in the manner set forth in the Loan Agreement.
17.Entire Agreement; No Oral Modifications. The Loan Documents supersede all
prior written or oral understandings and agreements with respect thereto and no
modification or waiver of any provision of this Agreement will be effective
unless set forth in writing and signed by the parties hereto.
18.Joint and Several Liability. Each Indemnitor which may be party to this
agreement from time to time is jointly and severally liable hereunder. All
representations, warranties and covenants made hereunder are made by each
Indemnitor party hereto, unless the context requires otherwise.
19.Binding Effect; Waivers; Cumulative Rights and Remedies. The provisions of
this Agreement inure to the benefit of and are binding upon the parties hereto
and their respective heirs, executors, administrators, personal representatives,
legal representatives, successors and assigns; provided, however, that this
Agreement may not be assigned by Indemnitor voluntarily, by operation of law or
otherwise, without the prior written consent of Administrative Agent. No delay
on the part of Administrative Agent in exercising any right, remedy, power or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any right, remedy, power or privilege hereunder constitute
such a waiver or exhaust the same, all of which will be continuing. The rights
and remedies of Administrative Agent specified in this Agreement are in addition
to, and not exclusive of, any other rights and remedies which Administrative
Agent would otherwise have at law, in equity or by statute, and all such rights
and remedies, together with Administrative Agent’s and the Required Lenders’
rights and remedies under the other Loan Documents, are cumulative and may be
exercised individually, concurrently, successively and in any order.
20.Severability. Wherever possible, each provision of this Agreement must be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
21.Discretion. Whenever, pursuant to this Agreement or any of the other Loan
Documents, Administrative Agent exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory or acceptable to
Administrative Agent, or Administrative Agent exercises any right to grant or
withhold consent, or Administrative Agent exercises its discretion in making any
decision or judgment, the decision or judgment of Administrative Agent will,
except as is otherwise specifically herein provided, be in the sole and absolute
discretion of Administrative Agent and will be final and conclusive.
22.Sale of Loan or Participations. Indemnitor acknowledges and agrees to the
provisions contained in Sections 10.10 and 10.11 of the Loan Agreement and such
sections are incorporated herein

SMRH:4822-9207-2906.8
–8–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



by reference. Indemnitor further agrees that any Lender may elect, subject to
and in accordance with the terms of the Loan Agreement, at any time and from
time to time, both before and after the occurrence of an Event of Default to the
extent permitted under the Loan Agreement, to sell, assign or encumber all or a
portion of the Loan and the Loan Documents, or grant, sell, assign or encumber
participations in all or any portion of its rights and obligations under the
Loan and the Loan Documents, and that the indemnity obligations of Indemnitor
under the Loan Documents will also apply with respect to any purchaser of the
Loan (or any portion thereof), assignee, Lender or participant (subject to
Sections 10.10 and 10.11 of the Loan Agreement) without any additional notice to
or consent from Indemnitor, except as expressly provided under the Loan
Agreement. Indemnitor hereby acknowledges and agrees that each Lender may
disclose any and all information in such Lender’s possession to any Transferee
subject to and in accordance with Section 10.10(e) of the Loan Agreement.
23.Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original will be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which will be deemed an original and all
of which together constitute a fully executed Agreement even though all
signatures do not appear on the same document.
24.Waiver of Offsets; Defenses; Counterclaims. Indemnitor hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Administrative Agent and/or the
Lenders to offset any obligations to make the payments required by the Loan
Documents. No failure by Administrative Agent to perform any of its obligations
hereunder will be a valid defense to, or result in any offset against, any
payments which Indemnitor is obligated to make under any of the Loan Documents.
No action or proceeding brought or instituted under this Agreement and no
recovery made as a result thereof will be a bar or defense to any further action
or proceeding under this Agreement.
25.Costs. Indemnitor agrees to pay all costs and expenses, including reasonable
attorneys’ fees (both in-house counsel and outside counsel), incurred by
Administrative Agent in enforcing this Agreement against Indemnitor.
26.No Election of Remedies. Indemnitor acknowledges that Administrative Agent
may, in its sole discretion, elect to enforce this Agreement for the benefit of
itself and the Lenders against Indemnitor without any duty or responsibility to
pursue any other Person and that such an election by Administrative Agent will
not be a defense to any action Administrative Agent may elect to take against
Indemnitor.
27.Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF ILLINOIS, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND
THIS AGREEMENT AND THE NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS, AND ANY LAWS OF THE UNITED STATES OF AMERICA
APPLICABLE TO NATIONAL BANKS.

SMRH:4822-9207-2906.8
–9–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211

--------------------------------------------------------------------------------



TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR AND ADMINISTRATIVE AGENT
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN
AND/OR THE LOAN DOCUMENTS. INDEMNITOR, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF ILLINOIS
OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO
THIS AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF
ILLINOIS, (C) SUBMITS TO THE JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES
ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREES THAT IT
WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING
HEREIN WILL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO BRING ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER FORUM). INDEMNITOR FURTHER CONSENTS AND AGREES TO
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO
INDEMNITOR AT THE ADDRESSES FOR NOTICES DESCRIBED IN THIS AGREEMENT, AND
CONSENTS AND AGREES THAT SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND
EFFECTIVE SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS
OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
28.Document Imaging, Electronic Transactions and the UETA. Without notice to or
consent of Indemnitor, Administrative Agent may create electronic images of this
Agreement and the other Loan Documents and destroy paper originals of any such
imaged documents. Provided that such images are maintained by or on behalf of
Administrative Agent as part of Administrative Agent’s normal business
processes, Indemnitor agrees that such images have the same legal force and
effect as the paper originals, and are enforceable against Indemnitor.
Furthermore, if applicable, Indemnitor agrees that Administrative Agent may
convert any Loan Document into a “transferrable record” as such term is defined
under, and to the extent permitted by, the UETA, with the image of such
instrument in Administrative Agent’s possession constituting an “authoritative
copy” under the UETA.
29.Limited Recourse Provision. Except as to Guarantor as set forth in the
Guaranties, Administrative Agent and Lenders shall have no recourse against, nor
shall there be any personal liability to, the members of Borrower, or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of Borrower (except for
Guarantor as provided in the Guaranties) with respect to the obligations of
Borrower and Guarantor under the Loan. For purposes of clarification, in no
event shall the above language limit, reduce or otherwise affect Borrower's
liability or obligations under the Loan Documents, Guarantor's liability or
obligations under the Guaranties or Administrative Agent's right to exercise any
rights or remedies against any collateral securing the Loan.
[NO FURTHER TEXT ON THIS PAGE]

SMRH:4822-9207-2906.8
–10–
Accenture Tower – Environmental Indemnification
Agreement0YWK-314211



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Indemnitor has duly executed this Environmental
Indemnification Agreement, under seal, as of the day and year first above
written.
INDEMNITOR:
KBSIII 500 WEST MADISON, LLC,
a Delaware limited liability company

By:KBSIII REIT ACQUISITION XI, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr.,
Chief Executive Officer

SMRH:4822-9207-2906S–1Accenture Tower – Environmental
Indemnification Agreement0YWK-314211